GRIFFIN, J.,
concurring specially.
In my view, the record does refute Appellant’s claim that he agreed to accept the eighteen month offer but that his attorney failed to communicate his acceptance to the State. Whether it conclusively refutes the claim is hard to say, given the incoher*1113ence of Appellant’s various statements and the sparse record before us. The trial court did conduct a pretty thorough hearing. Maybe sworn testimony of Appellant’s counsel or a transcript of the September 19 hearing would resolve any doubt.